Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-15, 17-23, 25-29 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1. the prior art fails to teach or reasonably suggest a lighting system for generating a dynamically variable emergency light flash pattern comprising “wherein the minimum intensity of light emitted from each of the plurality of individual lighting elements is greater than zero, that the peak intensities of the light source can continuously be variable without completely turning off; each of the plurality of intensity values corresponding to a respective time point, each ramp up and ramp down comprises a plurality of discrete time points each having a corresponding intensity value calculated based on a percentage value of the maximum light intensity of the lighting elements”, in combination with the other limitations of the claim.

Dependent claims 3-14 are allowed by virtue of its dependency.


Regarding claim 15. the prior art fails to teach or reasonably suggest a method for driving a lighting system for generating a dynamically variable emergency light flash pattern comprising “wherein the minimum intensity of light emitted from each of the plurality of individual lighting elements is greater than zero, that the peak intensities of the light source can continuously be variable without completely turning off; wherein each ramp up and ramp down comprises a plurality of discrete time points each having a corresponding intensity value calculated based on a percentage value of the maximum light intensity of the lighting elements”, in combination with the other limitations of the claim.

Dependent claims 17-22 are allowed by virtue of its dependency.


Regarding claim 23. the prior art fails to teach or reasonably suggest a method for driving a lighting system for generating a dynamically variable emergency light flash pattern comprising “wherein the minimum intensity of light emitted from each of the plurality of individual lighting elements is greater than zero, that the peak intensities of the light source can continuously be variable without completely turning off; wherein each ramp up and ramp down comprises a plurality of discrete time points each having a corresponding intensity value calculated based on a percentage value of the maximum light intensity of the lighting elements”, in combination with the other limitations of the claim.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612.  The examiner can normally be reached on M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SYED M KAISER/Examiner, Art Unit 2844